Citation Nr: 1813072	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  12-14 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), emphysema, bullae of the lung (claimed as lung issue), to include as secondary to asbestos exposure.

2.  Entitlement to service connection for obstructive sleep apnea (OSA) to include as secondary to asbestos exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and an adjustment disorder.


REPRESENTATION

Appellant represented by:	American Legion




ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; and a May 2009 rating decision issued by the RO in Phoenix, Arizona.  

This matter was previously remanded by the Board in September 2016 for additional development, to include affording the Veteran VA examinations to assess the etiology of his respiratory conditions, to include as due to asbestos exposure, and opine as to whether the Veteran's currently diagnosed depressive disorder, not otherwise specified, had its onset during active service or is otherwise related to active service. 

As a preliminary matter, the Board notes that the Veteran's claim for service connection for depression was most recently denied in a May 2009 rating decision and his appeal was perfected in May 2012.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In compliance with Clemons, the Board considers the Veteran's claim of entitlement to service connection for depression as encompassing service connection for an acquired psychiatric disorder, to include depression and an adjustment disorder.  

The issue has been restated accordingly on the first page.

FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran's COPD, emphysema, bullae of the lung (claimed as lung issue), are related to active duty, to include asbestos exposure.

2.  While the Veteran contends that he was exposed to asbestos in service, service records do not support this allegation and the Veteran is not competent to confirm such exposure.

3.  The Veteran's military occupational specialty (MOS) of boatswain's mate carries a minimal probability of in-service asbestos exposure, and the record does not show that the Veteran was otherwise exposed to asbestos in service.

4.  The Veteran's respiratory disorders, to include lung cancer, bronchial pneumonia, pulmonary embolism, and chronic obstructive pulmonary disease, first manifested many years after the Veteran's service and have not been medically related to his service.  Rather, they have been related to his long history of smoking.

5.  The evidence of record shows that the Veteran's obstructive sleep apnea did not manifest during or as a result of military service, nor is it related to a service connected disability.  There is also no evidence the condition was caused by or is otherwise related to asbestos exposure in service.

6.  The preponderance of the evidence indicates that the Veteran's acquired psychiatric disorder, to include depression and an adjustment disorder, did not manifest in service and was not caused or aggravated by an in-service disease or injury.





	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a respiratory disorder, to include COPD, emphysema, and bullae of the lung (claimed as lung issue), have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include depression and an adjustment disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claim's file.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection, generally

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).

Pursuant to 38 C.F.R. § 3.303 (b) when a chronic condition (e.g., a malignant tumor such as lung cancer) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases may be also presumptively service-connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to asbestos-related claims, there is no specific statutory guidance, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos. See VA Adjudication Procedure Manual, M21-1, IV.ii.1.I.3.a (August 17, 2017).  Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure, may receive compensation benefits.  In order to establish entitlement to compensation based on exposure to asbestos, the evidence must show in-service asbestos exposure, and a diagnosed disability that has been associated with in-service asbestos exposure.  All claims based on asbestos exposure require military personnel records, specific exposure information from the claimant, and medical evidence of the specific diagnosis.  Additional information such as all pre- and post-service exposure history will also be relevant.  These factors will be used to determine whether further medical evidence, such as an examination and opinion, is necessary.  

If a veteran was exposed to an herbicide agent during active service, certain disabilities shall be service-connected if the requirements of 38 C.F.R. § 3.307  (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307  (d) are also satisfied. 38 C.F.R. § 3.309 (e).  In this case, the Veteran has a current diagnosis of COPD, and a prior medical history that includes emphysema, and bullae of the lung (claimed as lung issue).  None of the aforementioned conditions are diseases presumed related to herbicides or herbicide exposure, and medical evidence is needed to prove a causal connection in the Veteran's specific case.  38 C.F.R. §§ 3.307, 3.309, see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, service connection cannot be granted on a presumptive basis in this matter.


Service connection for a respiratory condition, to include as secondary to asbestos exposure

The Veteran asserts that he is entitled to service connection for a respiratory disorder due to exposure to asbestos in service.  He contends that he was exposed to asbestos while working as a Boatswain's Mate, aboard the USS Rigel.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim. Further, even if the Board were to concede that the Veteran was exposed to asbestos during service, the evidence does not show that the Veteran's COPD, or any other currently diagnosed respiratory condition, was incurred in, caused or aggravated by active service, to include exposure to asbestos.  

A review of the Veteran's service treatment and personnel records does not reveal evidence of asbestos exposure or treatment of symptoms related thereto, nor any diagnosis or treatment for chronic obstructive pulmonary disease, emphysema, bullae of the left lung (claimed as lung .issue).  A report of medical history at enlistment noted the Veteran's complaints of sinusitis, hay fever, and ear, nose and throat trouble.  A clinical record, dated January 1973, referenced the Veteran's complaints of dizziness, light-headedness, shortness of breath, and chest pain.  No diagnosis was rendered.  The Veteran's separation examination in February 1974 indicated normal cardiopulmonary results and the Veteran stated that he was in good health.

Post service treatment records noted chest x-rays in 1994 and 1997 which showed emphysema and chronic obstructive disease of the left lung.  The reports were negative for findings of asbestosis.  A March 2008 pulmonary treatment note indicated that the Veteran's emphysema of the left lung had been stable since 2004.  A pulmonary function test revealed mild obstructive and restrictive defects, with a mild decrease in diffusing capacity.

In February 2008, the Veteran was afforded a VA examination.  During the clinical evaluation, the Veteran reported a history of congestion, shortness of breath with exertion, chest pain, and symptoms commonly associated with sleep apnea.  He also noted lung bullae and cited a date of onset as 1970.  The Veteran also reported a history of pneumonia.  On examination, the examiner noted evidence of dyspnea. There was no evidence of pulmonary restrictive disease or asthma. Following the clinical evaluation and appropriate diagnostic testing, the Veteran was diagnosed with left lung bullae and obstructive sleep apnea. 
.
In accordance with the September 2016 Board remand decision, the Veteran underwent a subsequent exam. During the clinical interview, the Veteran admitted a history of excessive smoking which is now in remission.  Current symptoms included shortness of breath with exertion and chest pain.  He reported current diagnoses including COPD, left lung bullae, sleep apnea, and a previous diagnosis of pneumonia.  The Veteran indicated he has been unable to participate in full time employment due to chronic pain and shortness of breath which limits his ability to tolerate heavy lifting, prolonged walking or standing.  The aforementioned was noted as a functional impact.

Following the clinical evaluation, the examiner indicated that there was no evidence of an asbestos related disease.  The Veteran's computed tomography (CT) scan was negative for asbestos related findings.  Diagnostic evaluations did however; reveal severe bullous emphysema that caused a mild mediastinal shift towards the right. The examiner opined that  the Veteran's condition was most likely attributed to his work history as a plumber and long history of smoking. It support of the stated conclusion, the examiner noted that medical literature suggests that giant bullae typically develops as a consequence of cigarette smoking, although some are idiopathic. Marijuana smoking has also been associated with giant bullae in a few patients, although this observation may be confounded by concomitant cigarette smoke exposure.

Based upon the foregoing, the Board finds that service connection is not warranted.  There is no evidence of an in-service disease or injury associated with a respiratory condition and there is no competent evidence demonstrating that a current respiratory disability manifested during, or as a result of, active military service.  

While the Veteran is generally deemed competent to report on observable symptoms, their chronicity and impact on his personal and professional endeavors, there is no evidence that the Veteran possesses the requisite training or expertise to render a medical opinion as to a nexus between his current condition and active service, to include exposure to asbestos therein. Layno v. Brown, 6 Vet. App. 465   (1994), see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).

The Board recognizes that in some instances, lay persons are competent to provide opinions on medical issues, however the specific issue in this case (whether the Veteran's respiratory conditions, to include COPD, emphysema, and lung bullae resulted from active duty, to include asbestos exposure) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim. 

In sum, the preponderance of the evidence is against the claim of service connection for a lung disability, claimed as COPD, to include as secondary to asbestos exposure. As the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service connection for obstructive sleep apnea, to include exposure to asbestos

As a preliminary matter, the Board notes that the evidence of record does not support a finding that the Veteran was exposure to asbestos in service.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against granting service connection for sleep apnea. The reasons for this determination are explained below.

The Veteran's service treatment records do not reveal any complaints of treatment for a sleep disorder or any chronic respiratory condition.  The Board does note, however, the Veteran reported difficult "awakening" on time to report for official duty.  In fact, his military record reveals that he was disciplined for chronic tardiness.  A single episode of shortness of breath with light-headedness and chest pain was reported in January 1973.  A history of smoking was also noted.

Post service treatment records shows that the Veteran complained of problems with sleep in September 2003.  A mental health outpatient note, dated September 2007, indicated that the Veteran has been scheduled for a sleep study in June 2007; however, he missed the appointment.  Rescheduling was noted.  In December 2007, a sleep study was performed and the results showed mild sleep disordered breathing with no confirmed diagnosis.  In February 2008, a pulmonary consultation note indicated a probable diagnosis of obstructive sleep apnea since 2007 and that the Veteran had been prescribed a CPAP machine.  In June 2008, a pulmonary outpatient note referenced an Epworth sleepiness score of 10 on a 24 point scale and stated that the Veteran suffered from chronic pain which impacted his sleep.

In April 2008, the Veteran underwent a VA examination to assess the etiology of his impaired sleep condition.  During the clinical evaluation, the Veteran complained of current symptoms including excessive drowsiness, snoring, witnessed apnea, nocturnal gasping/choking, nocturnal limb jerking, fatigue, depression, and nasal congestion.  He stated that his began 20 years ago and had become progressively worse.  His wife reported perceiving his disordered breathing during sleep over the same time frame.  The Veteran also reported a history of lung bullae with a date of onset of 1970.  He indicated frequent symptoms including shortness of breath with exertion, chest pain and bouts with pneumonia.  A prior history of emphysema in the left lung was noted in 2004.

Following the study, the examiner noted mild scattered sleep disordered breathing, below the usual treatment threshold.  The Veteran's nasal pressure signal was considered poor and the examiner noted that REM sleep was not achieved during the evaluation.  A clinical recommendation of a trial nasal CPAP was indicated.
 
In accordance with the September 2016 Board remand, the Veteran was afforded a new VA examination to obtain an etiological opinion as to whether the Veteran's sleep apnea could be attributed to asbestos exposure in service.  

In November 2016, the Veteran underwent a subsequent VA examination.  On review of the record, the examiner concluded that the Veteran does not have a current diagnosis of sleep apnea.  In reaching the above referenced conclusion, the examiner noted that a sleep study was conducted and the results showed mild sleep disordered breathing which was not consistent with obstructive sleep apnea.  Despite the stated finding, the veteran was prescribed a CPAP machine on a trial basis and he indicated that he did not like the machine.  Further, there is no evidence that the Veteran was diagnosed with sleep apnea in service.  Instead, review of the Veteran's service treatment records indicated that he was a chronic sleeper in service and was reprimanded on numerous occasions for failure to report to duty in a timely fashion.  In addition, the examiner noted that a review of medical literature did not reveal citations for risk factors of asbestos exposure leading to sleep apnea.  The Veteran's current risk factors of prior excessive use of tobacco, male gender, and obesity were noted.

As to an opinion on whether the Veteran's obstructive sleep apnea is etiologically related to any other diagnosed disability, even assuming such a diagnosis had been rendered, the examiner noted that the Veteran had not been granted service connection for any currently diagnosed condition.  Similarly, even if the Veteran had a current diagnosis of sleep apnea, the medical literature does not support a nexus between depression and bullous emphysema.  Well defined risk factors for sleep apnea include older age, male gender, obesity, and potential risk factors of prior history of excessive smoking, nasal congestion, and family history. 

Based upon the foregoing, the Board finds that service connection is not warranted for the Veteran's sleep disturbance condition.  In reaching this conclusion, the Board notes that the Veteran's medical history is inconclusive as to whether or not he has a current diagnosis of sleep apnea.  Further, even if the Board were to assume a current disability of sleep apnea, there is evidence of an in-service onset of the condition and the sleep apnea and there is no nexus between her trouble sleeping in service and her current disability. Similarly, the medical literature does not support a nexus between depression or bullous emphysema and sleep apnea.

In making all determinations, the Board has fully considered all lay assertions of record, to include statements provided by the Veteran, his Wife, son, and neighbor.  Generally, the Veteran is presumed competent to report on symptoms experienced during service, and such reporting is deemed credible.  In the instant case, however, the medical evidence does not support a finding of a causal relationship or "nexus" between the Veteran's sleep apnea and his active service or another other currently diagnosed condition. 

While the Board is sympathetic to the Veteran's subjective belief that his trouble sleeping developed as result of his service, to exposure to asbestos therein, the medical evidence does not provide a basis for any such conclusion.  The record does not contain any evidence to demonstrate that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking a current disability, such as sleep apnea, to exposure to cold temperatures or other factors decades earlier.  Without any evidence of an in-service diagnosis or treatment, or, any competent evidence of an etiological relationship, the claim of entitlement to service connection for sleep apnea must be denied.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the appellant's claim of entitlement to service connection for sleep apnea is denied.

Acquired psychiatric disorder to include depression and a major depressive disorder

The Veteran also contends that he is entitled to service connection for an acquired psychiatric condition, to include depression and a major depressive disorder.  However, the evidence of record fails to show that the Veteran suffers from a current mental health condition that had its onset during active military service.

Review of the Veteran's service treatment records (STRs) shows treatment for psychiatric symptoms in service.  At enlistment, the Veteran's July 1971 report of medical examination makes no reference to an existing mental health condition and he was deemed qualified for service.  However, in a report of medical history baring the same date, the Veteran indicated a positive response to the inquiry regarding "nervous trouble" and in a handwritten statement; he indicated that he had been "jittery" since childhood with no disability, treatment, or diagnosis of any condition.  A clinical record from the psychiatric walk-in clinic, dated October 1971, noted the Veteran's report that he had been "unhappy" during service.  On examination, the physician noted that there was no evidence of psychosis, a neurologic disability, mental deficiency, or suicidal ideation. The Veteran was deemed to suffer from passive aggressive behavior with no psychological diagnosis was deemed warranted without further review of the Veteran's service records and a statement from his commanding officer.  In January 1973, the Veteran reported shortness of breath and chest pains.  The treatment record noted that the Veteran appeared anxious and a mild anxiety agent was prescribed for 1 week.

In December 1973, the Veteran was again evaluated at the psychiatry clinic.  The record noted that the Veteran had been disciplined for failing to awaken on time to report to duty.  During the clinical evaluation, the Veteran indicated that he had this sleeping and rising on time since childhood and that the caused chronic lateness in school and caused other students to dislike.  A review of the Veteran's performance record was noted.  Following the clinical evaluation, the physician opined the Veteran suffered from a severe passive aggressive personality as evidence by his problems with authority and avoidance behavior (truancy, poor motivation for duty, chronic lateness).  Psychological treatment was deemed unlikely to result in change of behavior and administrative action, to include separation was recommended.  The Veteran's separation examination in February 1974 indicates a normal evaluation and the Veteran reported that he was in good health. 

Post-service VA medical records show that the Veteran received treatment for a major depressive disorder and anxiety.  A February 2008 mental health outpatient note indicted that the Veteran's mood and irritability had worsened due to chronic pain.  Sleep disturbance was also noted and a Global Assessment of Functioning (GAF) score of 40 was indicated.  A mental health outpatient note, dated September 2009 referenced the Veteran's complaint of sleep disturbance/difficulty waking up, and depression.  He also reported feelings of fatigue, isolation, and irritability over the last several years.  Several years after discharge, he reported waking up paranoid and assaulting his wife. During the clinical evaluation, the Veteran indicated that he had not received post-service psych treatment in the last 25 years.  A mental status evaluation revealed that the Veteran appeared awake, alert, and cognitively dulled.  His response to questioning was deemed brief and lacked detail.  The examiner noted that the Veteran appeared blunted and psychometrically retarded. No hallucinations, overt delusions, suicidal or homicidal ideations were reported.

The examination also noted the Veteran's complaints of an increasingly nasal, nagging cough and his wife reported long gaps between breaths when asleep.  Chronic pain was also reported.  Following the clinical evaluation, the physician noted a diagnosis of depression non-specific.  The record also contacted a note indicating follow-up action to rule out a mood disorder and schedule the veteran for a sleep study to rule out sleep apnea.  A psychiatric treatment note, dated March 2008, referenced the Veteran's complaints of depression non-specific and indicated that his condition was likely related to the experience of chronic pain.  A Global
Assessment of Functioning score of 45 was assigned.  Elavil and Nortriptyline were prescribed to treat his psychological symptoms.

In April 2008, the Veteran was scheduled for VA examinations in April 2008 to assess the nature and etiology of his psychiatric condition.  During the clinical evaluation, the Veteran reported hopelessness, sleep disturbance, fatigue, irritability, reduced appetite and chronic pain which have been increasing in severity over the last 10 years.  The Veteran reported a post-service work history as a self-employed plumber; however he discontinued working in June 2007 due to physical health conditions.  He also reported a pending application for Social Security benefits.  The Veteran's mental health status did not impair his ability to work.  It was noted that the Veteran manages his own financials, hygiene and grooming. No alcohol or substance abuse was reported, however, the Veteran has a prior history of smoking for many years.

On evaluation, the Veteran was deemed oriented as to place and time with normal thought processes.  No delusions, hallucinations, suicidal or homicidal ideation.  His mood was irritable; affect restricted.  He was deemed alert, but minimally cooperative.  The Veteran's judgment was intact, but his insight was limited.

Following the clinical evaluation, the examiner confirmed the Veteran's prior diagnosis of a depressive disorder, not otherwise specified.  The opinion also concurred with the Veteran's treating psychiatrist that his depression is likely related to chronic pain.  The examiner agreed with the psychiatrist's assignment of a GAF score of 45. 

Pursuant to September 2016 Board remand decision, the Veteran was afforded a new VA examination. The remand directives invited the examiner to specifically comment on the Veteran's in-service psychiatric treatment to include his positive response to an inquiry regarding "nervous trouble" at induction and admission that he had been "jittery since childhood" with no confirmed diagnosis or treatment.  

Accordingly, in November 2017, the Veteran underwent a VA psychiatric evaluation.  During the clinical evaluation, the Veteran reported current symptoms including mild fatigue, sleep disturbance, anxiety, and depression without anger or suicidal ideation.   The Veteran noted service from 1971-1974 and indicated that he was discharged due to unsuitability after receiving four non-judicial punishments due to frequent lateness and an unauthorized absence for over 30 days.  He admitted in-service mental health treatment and his records indicated that he had aggressive personality traits, boredom, and difficulty with authority.  No official diagnosis was reached.

On examination, the Veteran was describes as alert, cooperative, and linear/goal oriented thought processes and good hygiene.  No evidence of suicidal or homicidal ideation was noted.  His mood and affect were deemed appropriate and unrestricted; his judgement and insight were adequate.  The Veteran's memory was deemed intact.  Following the clinical evaluation, the examiner noted that the Veteran's personality has been characterized by limited distress tolerance skills particularly as they apply to interactions with authority figures present since adolescence and that these deficits have resulted in episodic adjustment difficulties which have progressed normally without aggravation since adolescence and no connection to his military service.  His more recent adjustment problems have been related to his reports of chronic pain.  Based upon the forgoing, the examiner diagnosed the Veteran with an adjustment disorder to include as secondary to dysfunctional personality traits present since childhood.  The condition was not deemed related to service nor did active service cause aggravation beyond normal progression.  The Veteran's current condition was deemed aggravated by his chronic pain.  A Global functioning score was not assigned.

In summary, the record reflects a confirmed diagnosis of an adjustment disorder and a depressive disorder.  There is no evidence to suggest that this disability was caused or aggravated by military service.  As such, the claim of entitlement to service connection for an acquired psychiatric disorder must be denied.  

The Board recognizes that at induction, the Veteran reported nervous trouble and indicated that he had been "jittery" since childhood.  However, his induction examination in 1971 yielded normal results and he was deemed qualified for service.  Therefore, the presumption of soundness attaches and the Veteran's mental health condition will not be considered a "pre-existing condition."  Review of the Veteran's service treatment records shows that the Veteran received mental health treatment in service, however, his symptoms were deemed related to passive aggressive personality and no further diagnosis was rendered.  Post-service, treatment records note ongoing treatment for a depressive disorder since 2000 and related the Veteran's symptoms to chronic pain.   In April 2008 and November 2017, the Veteran was afforded VA examination to assess the etiology of his psychiatric symptoms.  Both examiners concluded that the Veteran's current psychiatric symptoms are unrelated to service.  

The Board acknowledges that the examiner in November 2017 rendered a current diagnosis of an adjustment disorder, however, the opinion concurred with the existing medical evidence that the Veteran's symptoms are likely related to his chronic pain. The medical evidence does not support a finding that the etiology of the Veteran's symptoms is related to any source other than chronic pain.  The Board also recognizes the Social Security Administration (SSA) determined that the Veteran has become disabled as of September 1, 2007 based upon a diagnosis of an affective disorder.  Although the SSA findings have been reviewed and evaluated, the Board is not bound by the conclusions indicated.

Prior to rendering a determination in this matter, the Board has fully considered the Veteran's lay contentions that his symptoms of depression had an onset in service.  However, the Veteran's lay statements are not competent for purposes of rendering a complex medical opinion or diagnosis in the absence of proof of relevant training and expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.  In this case, the competent medical evidence fails to show a nexus or causal relationship between the Veteran's psychiatric symptoms and his active service. 

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable the benefit of the doubt are not applicable.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, a depressive disorder, and an adjustment disorder must be denied.
















	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), emphysema, bullae of the lung (claimed as lung issue), to include as secondary to asbestos exposure is denied.

Entitlement to service connection for sleep apnea, to include as secondary to asbestos exposure is denied.

Entitlement to service connection for an acquired psychiatric disability, to include depression, a depressive disorder, and an adjustment disorder is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


